DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-13 in the reply filed on July 11, 2022 is acknowledged.  The traversal is on the ground(s) that according to MPEP 803 restriction is proper only when the claimed species are independent and there would be serious burden on the examiner if restriction was not required.  Applicant contends there is not a serious burden to examine all the species.  This is not found persuasive because there is a serious burden to examine all the species in that the product as claimed can be used in a materially different process of using that product such as a method of brewing a beverage comprising the steps of providing a pod having an upper member and a lower member wherein the top member and bottom member overlap one another at a lip are sealed to one another at the lip, and form a hollow interior wherein the hollow interior holds brewing medium therein wherein the top member and bottom member are formed of a biodegradable filter material, placing the pod within a holder having a single member, hanging the lip of the pod on the single member of the holder thereby holding the top member of the pod in a generally fixed position on the single holder, placing the holder having the pod therein in a brewing machine, and passing fluid through a nozzle and through the pod thereby brewing a beverage without piecing the pod.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
An action on the merits of elected Claim 1-13 is provided below.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “a upper member” in line 3.  It appears the claim should recite “an upper member” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the top member” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “an upper member” as recited in Claim 1, line 3.
Claim 1 recites the limitation “bottom member” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a lower member” as recited in Claim 1, line 4.
Claim 1 recites the limitation “the connection” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the seal” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4 both recites the limitation “the top member” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “an upper member” as recited in Claim 1, line 3.
Claims 6-7 both recite the limitation “the bottom member” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a lower member” as recited in Claim 1, line 4.
Claim 8 recites the limitation “a generally perpendicular manner” in line 2.  It is unknown what is the point of reference with respect to “a generally perpendicular manner.”
Claim 9 recites the limitation “the plane of the tope member and the plane of the bottom wall” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Claims 10-11 recite the limitation “the bottom member” and “the top member.”  There is insufficient antecedent basis for these limitations in the claims.
Claim 13 recites the limitation “the top member of the pod” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “an upper member” as recited in Claim 1, line 3.
Clarification is required.
Claims 5 and 12 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996 in view of Volpe et al. US 2018/0362198 and Gualandi et al. US 2017/0334623.
Regarding Claim 1, Fahmi et al. discloses a biodegradable pod system comprising a pod (coffee pod system 10) having an upper member (top lid 12) and a lower member (container bottom 14 and container wall 16) and a brewing medium (coffee 24) wherein the upper member (top lid 12) and the lower member (container bottom 14 and container wall 16) overlap and are sealed to one another at a lip wherein the upper member (top lid 12) and the lower member (container bottom 14 and container wall 16) are formed of a biodegradable material wherein the upper member (top lid 12) and the lower member (container bottom 14 and container wall 16) are formed of a material within the connection of the upper member (top lid 12) and the lower member (container bottom 14 and container wall 16) are formed of a material within the connection of the upper member (top lid 12) and the lower member (container bottom 14 and container wall 16) form a hollow interior wherein the brewing medium is held (coffee 24) within the hollow interior (‘996, FIG. 1) (‘996, Paragraphs [0014]-[0015]).

    PNG
    media_image1.png
    641
    1431
    media_image1.png
    Greyscale

Fahmi et al. discloses all of the components forming the container 10 being formed of biodegradable material (‘996, Paragraph [0015]) but is silent regarding the upper member and the lower member both being formed of a biodegradable filter material specifically.
Volpe et al. discloses a biodegradable pod system comprising a pod having an upper member (lid portion 20) and a lower member (filter member 50), a brewing medium (coffee) wherein the upper member (lid portion 20) and the lower member (filter member 50) overlap one another at a lip (top flange surface 58) wherein the upper membrane (lid portion 20) and the lower member (filter member 50) are sealed to one another along the lip (top flange surface 58) wherein the lower member (filter member 50) is formed of a biodegradable filter material within the connection of the upper member (lid portion 20) and the lower member (bottom wall 54) form a hollow interior (filter volume 62) wherein the brewing medium is held within the hollow interior (filter volume 62) (‘198, FIGS. 4-5) (‘198, Paragraphs [0051], [0130], and [0132]-[0133]).

    PNG
    media_image2.png
    1013
    1390
    media_image2.png
    Greyscale

Both Fahmi et al. and Volpe et al. are directed towards the same field of endeavor of biodegradable pod systems comprising a pod used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pod of Fahmi et al. and construct the lower member out of a biodegradable filter material as taught by Volpe et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Volpe et al. teaches that there was known utility coffee capsule art to construct lower member of the coffee capsule out of a biodegradable filter material.
Further regarding Claim 1, Fahmi et al. discloses the upper member (top lid 12) being formed of a biodegradable material (‘996, Paragraphs [0014]-[0015]).  Volpe et al. discloses the upper member (lid portion 22) being formed from a biodegradable paper (‘198, Paragraph [0132]).  However, Fahmi et al. modified with Volpe et al. is silent regarding the upper member being formed of a biodegradable filter material specifically.
Gualandi et al. discloses a biodegradable pod system comprising a pod (capsule 110) having an upper member (biodegradable closing member 130) and a lower member (sidewall 124) and a brewing medium wherein the upper member (biodegradable closing member 130) and the lower member (sidewall 124) overlap and are sealed to one another at a lip (edge 126) wherein the upper member (biodegradable closing member 130) and the lower member (sidewall 124) are formed of a biodegradable filter material wherein the connection of the upper member (biodegradable closing member 130) and the lower member (sidewall 124) form a hollow interior wherein the brewing medium is held within the hollow interior.  Gualandi et al. discloses the upper member (biodegradable closing member 130) being made from a biodegradable filter material (filter paper) (‘623, FIG. 3) (‘623, Paragraph [0104]).
Both Fahmi et al. and Gualandi et al. are directed towards the same field of endeavor of biodegradable pod systems comprising a pod used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pod of Fahmi et al. and construct the upper member out of a biodegradable filter material as taught by Gualandi et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Gualandi et al. teaches that there was known utility coffee capsule art to construct upper member of the coffee capsule out of a biodegradable filter material.
Regarding Claim 2, Volpe et al. discloses the seal being formed by welding (‘198, Paragraphs [0130] and [0133]).
Regarding Claim 3, Fahmi et al. discloses the upper member (top lid 12) being generally planar in shape, i.e. generally flat (‘996, FIG. 1).
Regarding Claim 4, Fahmi et al. discloses the upper member (top lid 12) being generally circular in shape when viewed from above (‘996, FIG. 1).

    PNG
    media_image3.png
    614
    1370
    media_image3.png
    Greyscale

Regarding Claim 5, Fahmi et al. discloses the lip terminating at a generally circular periphery (‘996, FIGS. 1-2).  Volpe et al. also discloses the lip (top flange surface 58) terminating at a generally circular periphery (‘198, FIG. 5).  Gualandi et al. also discloses the lip (edge 126) terminating at a generally circular periphery (‘623, FIG. 3).
Regarding Claim 6, Fahmi et al. discloses the lower member (container bottom 14 and container wall 16) including a bottom wall (container bottom 14) and a sidewall (container sidewall 16) (‘996, FIG. 1) (‘996, Paragraph [0014]).
Regarding Claim 7, Fahmi et al. discloses the lower member (container bottom 14 and container wall 16) including a bottom wall (container bottom 14) and a sidewall (container sidewall 16) wherein the sidewall (container sidewall 16) is generally cylindrical in shape (‘996, FIG. 1) (‘996, Paragraph [0014]).
Regarding Claim 8, Fahmi et al. discloses the lip extending outward from an upper end of the lower member (container bottom 14 and container sidewall 16) in a generally perpendicular manner (‘996, FIG. 1).  Volpe et al. also discloses the lip (top flange surface 58) extending outward from an upper end of the lower member in a generally perpendicular manner (‘198, FIG. 5).  Gualandi et al. also discloses the lip (edge 126) extending outward from an upper end of the lower member in a generally perpendicular manner (‘623, FIG. 3).
Regarding Claim 9, Fahmi et al. discloses the upper member (top lid 12) being generally planar in shape, i.e. flat, wherein the lower member (container bottom 14 and container wall 16) including a bottom wall (container bottom 14) and a sidewall (container wall 16), wherein the bottom wall (container bottom 14) is generally planar in shape, i.e. flat, wherein the plane of the top member (top lid 12) and the plant of the bottom wall (container bottom 14) extends in an approximately parallel spaced relationship to one another and wherein the sidewall (container wall 16) of the bottom member (container bottom 14) extends in a cylindrical shape between the bottom wall (container bottom 14) and the upper member (top lid 12) (‘996, FIG. 1).
Regarding Claims 10-11, Volpe et al. discloses the lower member (filter element 50) connecting at a top edge to the upper member (lid portion 20) (‘198, Paragraph [0132]) and extending away from the upper member (lid portion 20) forming a semispherical shape (hemispherical shape) ( (‘198, FIG. 5) (‘198, Paragraph [0092]).
Both Fahmi et al. and Volpe et al. are directed towards the same field of endeavor of biodegradable pod systems comprising a pod used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pod of Fahmi et al. and construct the lower member to have a semispherical shape as taught by Volpe et al. since the configuration of the claimed pod is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed pod was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Volpe et al. teaches that there was known utility coffee capsule art to construct lower member of the coffee capsule to have a semispherical shape.
Regarding Claim 12, Fahmi et al. discloses the brewing medium consisting of coffee (‘996, Paragraph [0014]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996 in view of Volpe et al. US 2018/0362198 and Gualandi et al. US 2017/0334623 as applied to claim 1 above in further view of Wong et al. US 2012/0258210.
Regarding Claim 13, Fahmi et al. discloses using the pod (coffee pod system 10) in a beverage making machine (‘996, Paragraphs [0002] and [0014]).  Volpe et al. discloses the lip (collar) of the pod being held in a holder of a beverage making machine (‘198, Paragraphs [0124]-[0125]).  Gualandi et al. discloses introducing the pod into a holder of a beverage making machine (‘623, Paragraphs [0099] and [0111]).
Fahmi et al. modified with Volpe et al. and Gualandi et al. is silent regarding the holder having a top member and a bottom member such that the lip of the pod is held between the top member and the bottom member of the holder thereby holding the top member of the pod in a generally fixed position within the holder between the top member and the bottom member of the holder.
Wong et al. discloses a biodegradable pod system comprising a pod (capsule 2) having an upper member (entrance filter 34) and a lower member (exit filter 36) and a brewing medium wherein the upper member (entrance filter 34) and the bottom member (exit filter 36) overlap and are sealed to one another at a lip (top rim 38) wherein the pod (capsule 2) is capable of being held in a holder (receptacle 106) (‘210, Paragraph [0053]) having a top member and a bottom member such that the lip (top rim 38) of the pod (capsule 2) is held between the top member and bottom member of the holder thereby holding the top member of the pod (capsule 2) in a generally fixed position within the holder between the top member and bottom member of the holder (‘210, FIG. 2) (‘210, Paragraphs [0068] and [0072]).

    PNG
    media_image4.png
    921
    808
    media_image4.png
    Greyscale

Both Fahmi et al. and Wong et al. are directed towards biodegradable pod system comprising a pod used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Fahmi et al. and incorporate a beverage making machine having a holder having a top member and a bottom member such that the lip of the pod is held between the top member and the bottom member of the holder thereby holding the top member of the pod in a generally fixed position within the holder between the top member and the bottom member of the holder as taught by Wong et al. since Wong et al. teaches that this was a known way to use a pod in a beverage making machine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lamb et al. US 2017/0043943 discloses a biodegradable beverage pod system comprising a pod (container 10) having an upper member (lid 18) and a lower member (base 20), a brewing medium (beverage substrate), wherein the upper member (lid 18) and the lower member (base 20) overlap one another at a lip (lip 26) wherein the upper membrane (lid 18) and the lower member (base 20) are sealed to one another along the lip (lip 26) wherein the upper member (lid 18) and the lower member (base 20) are formed of a biodegradable filter material wherein the connection of the upper member (lid 18) and the lower member (base 20) form a hollow interior wherein the brewing medium is held within the hollow interior wherein the outer cup and lid are made from compostable heat sealable paper (‘943, FIGS. 1-4) (‘943, Paragraphs [0054]-[0055]).
Vidal et al. US 2020/0140187 discloses a compostable capsule and compostable lid (‘187, Paragraph [0080]).
Orler US 2019/0382191 discloses a pod system comprising a pod (cartridge 112) having an upper member (cover 204) and a lower member (cartridge body 200), a brewing medium (beverage material 114) wherein the upper member (cover 204) and the lower member (cartridge body 200) overlap one another at a lip (rim 218) wherein the upper member (cover 204) and the lower member (cartridge body 200) are sealed to one another along the lip (rim 218) wherein the upper member (cover 204) and the lower member (cartridge body 200) are formed of a material within the connection of the upper member (cover 204) and the lower member (cartridge body 200) form a hollow interior wherein the brewing medium (beverage material 114) is held within the hollow interior wherein the cover and filter are entirely biodegradable, compostable, and recyclable (‘191, FIG. 2) (‘191, Paragraphs [0036] and [0060]) wherein the lower member (cartridge body 200) is made of recycled cellulose (‘191, Paragraph [0045]) and the cartridge body is recycled as compostable paper (‘191, Paragraph [0060]).
Okamoto et al. US 2017/0107034 discloses a pod system comprising a pod having an upper member (lid 70) and a lower member (lower sidewall 62), a brewing medium wherein the upper member (lid 70) and the lower member (lower sidewall 62) overlap one another at a lip (flange 64) wherein the upper member (lid 70) and the lower member (lower sidewall 62) are sealed to one another along the lip (flange 64) wherein the upper member (lid 70) and the lower member (lower sidewall 62) are formed of a material within the connection of the upper member (lid 70) and the lower member (lower sidewall 62) are formed of a material within the connection of the upper member (lid 70) and the lower member (lower sidewall 62) form a hollow interior wherein the brewing medium is held within the hollow interior (‘034, FIG. 5) (‘034, Paragraphs [0062]-[0063]) wherein the pod system is biodegradable (‘034, Paragraph [0039]) and the containers are made of compostable paper (‘034, Paragraph [0063]).
Footz et al. US 2018/0319582 discloses a biodegradable pod system comprising a pod having an upper member (lid 140) and a lower member (cup 120), a brewing medium (ingredient 50) wherein the upper member (lid 140) and the lower member (cup 120) overlap one another at a lip (rim 112) wherein the upper member (lid 140) and the lower member (cup 120) are formed of a biodegradable material wherein the upper member (lid 140) and the lower member (cup 120) are formed of a material within the connection of the upper member (lid 140) and the lower member (cup 120) are formed of a material within the connection of the upper member (lid 140) and the lower member (cup 120) form a hollow interior wherein the brewing medium (ingredient 50) is held within the hollow interior (‘582, FIGS. 1-2) (‘582, Paragraphs [0037], [0048], and [0057]).
Marcinkowski US 2017/0355515 discloses a pod system comprising a pod (cartridge 10) having an upper member (lid 40) and a lower member (cup 12) and a brewing medium (beverage material 2) wherein the upper member (lid 40) and the lower member (cup 12) overlap and are sealed to one another at a lip (rim or flange 19) wherein the upper member (lid 40) and the lower member (cup 12) are formed of a compostable material (‘515, Paragraphs [0017] and [0025]) within the connection of the upper member (lid 40) and the lower member (cup 12) form a hollow interior wherein the brewing medium (beverage material 2) is held within the hollow interior (‘515, FIGS. 1-2) (‘515, Paragraphs [0015]-[0017] and [0024]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792